UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 5, 2009 TRILLIANT EXPLORATION CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-138332 20-0936313 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) (Central Index Key Classification) 545 Eighth Avenue, Suite 401
